        Case 3:19-cv-00549-BAJ-SDJ        Document 35     03/11/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 NAIF ALRSHDAN, ET AL.                                                CIVIL ACTION

 VERSUS

 BOARD OF SUPERVISORS OF                                    NO. 19-00549-BAJ-SDJ
 SOUTHERN UNIVERSITY AND
 AGRICULTURAL AND
 MECHANICAL COLLEGE

                               RULING AND ORDER

       This dispute involves allegations that Defendant, a federally funded public

university, failed to provide students accommodations and services in violation of

Title II of the Americans With Disability Act, 42 U.S.C. § 12132 (“ADA”), and Section

504 of the Rehabilitation Act of 1973 (“RA”), 29 U.S.C. § 794. (Doc. 25 at ¶ 5).

Specifically, Plaintiffs—four Deaf students that communicate primarily in American

Sign Language, (id. at ¶ 5)—contend that Defendant has “repeatedly discriminated

against [them] by failing and/or refusing to provide auxiliary aids and services on a

continuous basis necessary to ensure effective communication with Plaintiffs

regarding complex educational matters.” (Id. at ¶ 4). Plaintiffs allege that, as a result,

they have been “unable to meaningfully engage in the educational services provided

[by Defendant],” and “have suffered loss of educational opportunities, segregation and

isolation, stress, anxiety, embarrassment, confusion, and a feeling of diminished self-

worth.” (Id.).

       Presently before the Court is Defendant’s Motion For Partial Summary

Judgment (Doc. 23), which “seeks a legal ruling confirming that the plaintiffs—
        Case 3:19-cv-00549-BAJ-SDJ          Document 35      03/11/21 Page 2 of 3




regardless of the facts—may not recover damages for alleged emotional distress.”

(Doc. 23-1 at 1). In support, Defendant relies on Cummings v. Premier Rehab Keller,

P.L.L.C., a recent decision of the U.S. Court of Appeals for the Fifth Circuit, which

specifically held that “emotional distress damages are not available under the RA or

[the Patient Protection and Affordable Care Act of 2010 § 1557, 42 U.S.C. § 18116].”

948 F.3d 673, 680 (5th Cir. 2020).1

       The problem for Defendant is that Plaintiffs presently do not seek emotional

distress damages. Rather, Plaintiffs expressly contend that they are entitled to

“injunctive and declaratory relief,” “attorneys’ fees and costs,” and “compensatory

damages for their harms and losses under Title II of the ADA.” (Doc. 25 at ¶ 5; see

also id. at ¶¶ 44-45, 54-55). Defendant concedes, as it must, that Plaintiffs are entitled

to compensatory damages, see Cummings, 948 F.3d at 676 (affirming that

“compensatory damages are available under Spending Clause legislation”, including

the RA), but nonetheless asks the Court to decide “whether … the plaintiffs can

recover emotional-distress damages if they prevail at trial.” (Doc. 27 at 1).

       Absent a demand for emotional distress damages, a decision regarding

whether emotional distress damages are available regardless of the facts would be an

impermissible “advisory opinion.” Hodgson v. H. Morgan Daniel Seafoods, Inc., 433

F.2d 918, 920 (5th Cir. 1970). The Court is not at liberty to answer “hypothetical legal



1The Cummings decision does not specifically address whether emotional distress damages
are available under the ADA because the plaintiff did not raise that issue on appeal. See
Cummings, 948 F.3d at 675 n.3 (“Cummings does not appeal the district court’s holding that
she failed to allege standing to seek equitable relief or that damages are unrecoverable under
Title III of the ADA.”)
                                              2
        Case 3:19-cv-00549-BAJ-SDJ       Document 35     03/11/21 Page 3 of 3




questions,” and must reserve a decision on this issue until a specific dispute arises

among the parties. See Texas v. Travis Cty., 272 F. Supp. 3d 973, 980 (W.D. Tex. 2017)

(citing Flast v. Cohen, 392 U.S. 83, 96-97 (1968)), aff'd, 910 F.3d 809 (5th Cir. 2018).

      Accordingly,

      IT IS ORDERED that Defendant’s Motion For Partial Summary Judgment

(Doc. 23) is DENIED.

                               Baton Rouge, Louisiana, this 11th day of March, 2021


                                        _______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                           3
